Citation Nr: 9913966	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-32 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151, for a neck/cervical 
spine disability.

2.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151, for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had over 20 years active duty ending with his 
retirement in October 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in April 1997, and the statement of the case was issued June 
1997.  The substantive appeal was received in October 1997.  
In March 1999, the veteran testified before the undersigned 
member of the Board by means of a videoconference hearing. 


FINDING OF FACT

The veteran has effectively withdrawn his appeal on the 
claims of entitlement to compensation under Title 38, United 
States Code, Section 1151, for neck/cervical spine disability 
and for lumbar spine disability. 


CONCLUSION OF LAW

The Board is without jurisdiction to adjudicate the issues of 
entitlement to compensation under Title 38, United States 
Code, Section 1151, for neck/cervical spine disability and 
for lumbar spine disability.  38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 1991 & Supp. 1998); 38 C.F.R. §§ 20.101, 
20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error or fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.   38 C.F.R. § 20.204(b).  Withdrawal may be made 
by the appellant or by his or her authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  

At the March 1999 videoconference Board hearing, the veteran 
and his representative made it clear that the veteran was not 
contending that the neck/cervical spine and lumbar spine 
disabilities at issue were related to a 1996 motor vehicle 
accident when he was coming home from classes as part of 
vocational rehabilitation.  The veteran stated at the hearing 
that it was not his intent to file a claim for compensation 
based on vocational rehabilitation, but that somehow his 
claim had been interpreted as a Section 1151 claim. 

Instead, the veteran and his representative made it clear at 
the hearing that he was claiming that the disabilities at 
issue were related to a 1978 motor vehicle accident during 
service and that the neck/cervical spine and lumbar spine 
disorders which originated from the 1978 inservice accident 
were not discovered until the veteran was treated for 
injuries in connection with the 1996 motor vehicle accident.  
Subsequent to the March 1999 hearing, the veteran also 
submitted a statement from a private physician which is 
clearly to the effect that it was that physician's belief 
that the disorders at issue were related to the 1978 
accident, not the 1996 accident.  

Under the circumstances, the Board finds that the veteran has 
effectively withdrawn the appeal as to both the neck/cervical 
spine and the lumbar spine disorder under the provisions of 
Title 38, United States Code, Section 1151.  The Board is 
therefore without jurisdiction to review the Section 1151 
claims. 


ORDER

The appeal as to the veteran's claims of entitlement to 
compensation for neck/cervical spine disability and for 
lumbar spine disability under the provisions of Title 38, 
United States Code, Section 1151, is dismissed.


REMAND

With regard to the veteran's testimony regarding entitlement 
to service connection for lumbar spine disability, it does 
not appear that this service connection issue has been 
developed and adjudicated, and appropriate action in this 
regard is therefore necessary.

With regard to the neck/cervical spine disability issue, the 
Board notes that entitlement to service connection for 
cervical spine disability was denied by rating decision in 
October 1996.  In the April 1997 Statement in Support of 
Claim (VA Form 21-4138) (viewed by the RO as a notice of 
disagreement on the Section 1151 issues), the veteran 
referred to cervical spine disability and medical records 
attached to and submitted with the Form 21-4138 referred to 
the 1978 inservice accident and documented clinical findings 
related to the cervical spine.  As this statement was 
received within one year of the October 1996 rating decision 
denying service connection for cervical spine disability, the 
Board believes that it should reasonably be viewed as a 
notice of disagreement from the October 1996 rating decision.  
Accordingly, appropriate action is necessary to furnish the 
veteran and his representative with a statement of the case 
so that he may have the opportunity to complete an appeal as 
to this issue if he so desires. 

For the reasons set forth above, this case is REMANDED for 
the following actions:

1.  The RO should develop and formally 
adjudicate the veteran's claim of 
entitlement to service connection for 
lumbar spine disability.  The veteran and 
his representative should be notified of 
the determination and of the need to 
timely initiate and complete an appeal as 
to this issue if he wishes to appeal.

2.  After undertaking any necessary 
development, the RO should review the 
entire record and determine if the 
veteran's claim of entitlement to service 
connection for neck/cervical spine 
disability can be granted.  If the 
determination remains adverse to the 
veteran, then he and his representative 
should be furnished a statement of the 
case and be informed of the need to file 
a timely substantive appeal if the 
veteran wishes to complete an appeal on 
the issue of entitlement to service 
connection for neck/cervical spine 
disability.  

3.  If, after the above actions, an 
appeal has been completed as to either or 
both of the service connection issues, 
then the case should be forwarded to the 
Board for appellate review.

The purpose of this remand is to ensure compliance with 
applicable laws and regulations and to afford the veteran due 
process of law.  The veteran and his representative are free 
to submit additional evidence and argument in support of the 
claims of entitlement to service connection for neck/cervical 
spine disability and for lumbar spine disability. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

